DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuya et al (US 2010/0165452).
Referring to claims 1, 3, Furuya et al teaches a substrate comprising: a magnesium/lithium niobate single crystal in which an atomic ratio between Li and Nb satisfies 0.9048 < (Li/Nb) < 0.9685, and whose wherein a Mg content proportion is from 1% by mole or more to 9% by mole or less; or a magnesium/lithium tantalate single 
 Referring to claim 4 and 11, Furuya et al teaches 1 mm thick samples ([0073], [0077], [0119]).
Referring to claim 6, Furuya et al does not explicitly teach the Curie temperature. However, as discussed above, Furuya et al teaches explicit examples having the same composition, as applicant. Applicant teaches the claimed Mg content produce the claimed Curie temperature (See paragraph [0027] of applicant’s specification). Therefore, the claimed Curie temperature would be inherent because Furuya et al teaches a substrate having the same Mg content, as applicant, which would produce the claimed Curie temperature, as evidenced by applicant’s disclosure.
Referring to claim 7, Furuya et al teaches a Czochralski crystal growth method by immersing a seed and pulling using Li2CO3, Nb2O5 and MgO to produce lithium niobate single crystal with a Mg content of 5-6.5 mol% and a Li/Nb ratio of 94.2+2% and cutting to make a wafer ([0063]-[0073]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al (US 2010/0165452) as applied to claim 1, 3, 4, 6, 7, and 11 above.
Referring to claim 2, Furuya et al teaches all of the limitations of claim 2, as discussed above, except Furuya et al does not explicitly teach 0.9421 < (Li/Nb) < 0.9443; or the magnesium/lithium tantalate single crystal exhibits the atomic ratio between Li and Ta satisfying 0.9421 < (Li/Ta) < 0.9443. Furuya et al does teach a Li/Ta ratio of 94.2+2% and Li/Nb 94.2+2% to make it possible to add a high concentration of Mg ([0063] and [0100]), which overlaps the claimed range. Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 8, see the remarks above regarding claim 7. Also, Furuya et al does teach a Li/Ta ratio of 94.2+2% and Li/Nb 94.2+2% to make it possible to add a high concentration of Mg ([0063] and [0100]), which overlaps the claimed range. Overlapping ranges are prima facie obvious (MPEP 2144.05).

Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al (US 2010/0165452) as applied to claim 1, 3, 4, 6, 7, and 11 above, and further in view of Hotta et al (US 2005/0284359).
12  cm or less. Furuya et al is silent to the resistivity of the substrate.
In a method of making a charge restrainted lithium tantalate (LT) single crystal or lithium niobate (LN) single crystal, Hotta et al teaches an LT single crystal or LN single crystal may have an additive metal, such as magnesium ([0077]). Hotta et al teaches an apparatus for charge restraining a LT single crystal or LN single crystal using an alkali metal or alkali metal compound as a reducing agent, and heating to 550°C and a vacuum pump for vacuuming a processing tank ([0015]-[0070]]). Hotta et al teaches the charge restrained wafer made of a LT single crystal or LN single crystal has a bulk resistivity of 1.0x1010 cm to 9.0x1012 cm ([0016]-[0017]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Furuya et al by controlling the resistivity to within a range of 9.9 x 1012  cm or less, as taught by Hotta et al, to produce a charge restrained wafer that is easy to handle and safe ([0016]-[0024]).
Referring to claim 12, the combination of Furuya et al and Hotta et al teaches an apparatus for charge restraining a LT single crystal or LN single crystal using an alkali metal or alkali metal compound as a reducing agent, and heating to 550°C and a vacuum pump for vacuuming a processing tank (Hotta [0015]-[0070]]), which clearly suggests a reduction treatment by using an alkali metal compound reducing agent in a treatment container and heating at temperature of 200°C or more and less than a Curie temperature of a single crystal, which constitutes the substrate, under a reduced pressure.

Claim 9, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al (US 2010/0165452) as applied to claim 1, 3, 4, 6, 7, and 11 above, and further in view of Kurachi et al (US 2009/0230817).
Furuya et al teaches all of the limitations of claim 9, as discussed above, except Furuya et al does not explicitly teach using Ta2O5. Furuya et al teaches a first embodiment for producing a lithium niobate single crystal using the Czochralski method by dipping and pulling a seed from a melt comprisng Li2CO3, Nb2O5 and MgO ([0067]-[0075]). Furuya et al teaches a second embodiment of producing single crystal lithium tantalate single crystal by a method similar to the first embodiment, however does not explicitly teach using a Ta2O5.
In a method of making single crystal lithium tantalate (LT) or lithium niobate (LN) (abstract), Kurachi et al teaches a lithium tantalate single crystal containing an additional element, such as magnesium ([0045]-[0055]). Kurachi et al teaches a LT single crystal was prepared using the Czochralski method using Li2CO3 and Ta2O5, dipping a seed and pulling a crystal which is cut into wafers having a thickness of 1 mm or less ([0075]-[0082]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Furuya et al by using Ta2O5 to prepare LT in a Czochralski method, as taught by Kurachi et al, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 10, the combination of Furuya et al and Kurachi et al does teach a Li/Ta ratio of 94.2+2% to make it possible to add a high concentration of Mg 
Referring to claim 13, the combination of Furuya et al and Kurachi et al teaches substrate thickness of 1 mm or less (Kurachi [0079]-[0080], Furuya [0073], [0077], [0119]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al (US 2010/0165452) in view of Kurachi et al (US 2009/0230817), as applied to claim 9 above, and further in view of Hotta et al (US 2005/0284359).
The combination of Furuya et al and Kurachi et al teaches all of the limitations of claim 14, as discussed above, except a reduction treatment comprises reducing the substrate by accommodating the substrate and a reducing agent, which comprises an alkali metal compound, in a treatment container, and then retaining the treatment container at a temperature of 200°C or more and less than a Curie temperature of a single crystal, which constitutes the substrate, under reduced pressure..
In a method of making a charge restrainted lithium tantalate (LT) single crystal or lithium niobate (LN) single crystal, Hotta et al teaches an LT single crystal or LN single crystal may have an additive metal, such as magnesium ([0077]). Hotta et al teaches an apparatus for charge restraining a LT single crystal or LN single crystal using an alkali metal or alkali metal compound as a reducing agent, and heating to 550°C and a vacuum pump for vacuuming a processing tank ([0015]-[0070]]). Hotta et al teaches the charge restrained wafer made of a LT single crystal or LN single crystal has a bulk resistivity of 1.0x1010 cm to 9.0x1012 cm ([0016]-[0017]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714